UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHADRIQUEZ DEVON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.       Michael F. Urbanski,
District Judge.   (4:09-cr-00039-MFU-RSB-1; 4:13-cv-80576-SGW-
RSB)


Submitted:   August 4, 2016                 Decided:   August 26, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chadriquez Devon Williams, Appellant Pro Se.     Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
Jean   Barrett   Hudson,   Assistant  United States   Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chadriquez       Devon    Williams       appeals    the    district     court’s

order   denying     his     Fed.   R.   Civ.   P.   60(b)      motion.      We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm   the     district      court’s     order.         United    States     v.

Chadriquez,    Nos.    4:09-cr-00039-MFU-RSB-1;           4:13-cv-80576-SGW-RSB

(W.D.   Va.   Sept.    9,     2015).     We    dispense     with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                          2